Case 1:20-cv-22495-RNS Document 27 Entered on FLSD Docket 11/23/2020 Page 1 of 7




                            United States District Court
                                      for the
                            Southern District of Florida
  Marcy Brooks, Richard Montoure, and      )
  Samuel Hernandez, on behalf of           )
  themselves and all others similarly      )
  situated, Plaintiffs,                    )
                                           ) Civil Action No. 20-22495-Civ-Scola
  v.                                       )  Consol. Case 20-22185-Civ-Scola
                                           )
  Event Entertainment Group, Inc.,         )
  Defendant.                               )
               Order Regarding Motion to Compel to Arbitration
         Plaintiffs Marcy Brooks, Richard Montoure, and Samuel Hernandez,
  ticket holders for the March 2020 Ultra Music Festival, in this putative class-
  action case, seek to recover damages from Defendant Event Entertainment
  Group, Inc., for canceling or postponing the Miami festival just a few days
  before its scheduled start. (Pls.’ Resp. to Mot. to Compel, ECF No. 17.) In
  response, Event Entertainment seeks to compel arbitration based on an
  arbitration clause in the parties’ ticket contracts. (Def.’s Mot. to Compel, ECF
  No. 14.) Further, Event Entertainment submits, in conjunction with compelling
  this case to arbitration, the Court should dismiss the Plaintiffs’ claims with
  prejudice. (Id. at 12.) In opposition to that motion, the Plaintiffs argue the
  Court should not enforce the arbitration clause because it is unconscionable
  and unenforceable. (Pls.’ Resp., ECF No. 17.) The Plaintiffs also contend a stay
  of this case pending arbitration, rather than dismissal, is the appropriate
  course. (Id. at 15.) Event Entertainment has timely replied to the Plaintiffs’
  response. (Def.’s Reply, ECF No. 24.) After careful review, the Court agrees with
  Event Entertainment that the parties should be compelled to arbitrate their
  dispute. The Court disagrees, however, that the Plaintiffs’ case should be
  dismissed with prejudice. Accordingly, the Court grants in part and denies in
  part Event Entertainment’s motion to compel and to dismiss this case (ECF
  No. 14).

       1. Background
         Event Entertainment produces an annual three-day music festival under
  the name “Ultra Music Festival.” Most recently, the festival had been scheduled
  to take place in Miami, Florida, on March 20, 21, and 22, 2020. Due to the
  COVID-19 pandemic, however, the concert was canceled. As a result, the
  Plaintiffs all requested refunds. Event Entertainment denied their requests,
Case 1:20-cv-22495-RNS Document 27 Entered on FLSD Docket 11/23/2020 Page 2 of 7




  however, and instead notified the Plaintiffs that their tickets would be honored
  at either the 2021 or 2022 Ultra events, at their option. Event Entertainment
  afforded the Plaintiffs one month to affirmatively agree to defer their tickets
  before the value of their tickets would be forfeited. Unhappy with Event
  Entertainment’s refusal to provide them refunds, the Plaintiffs filed this
  putative class action for conversion and unjust enrichment.
         When the Plaintiffs purchased their tickets, they were required to
  consent to Event Entertainment’s ticketing terms and conditions by checking a
  box that indicates the purchaser “agree[s] to the Ticketing Terms and
  Conditions.” (Def.’s Mot. at 3.) One of the terms of that agreement is an
  arbitration clause regarding “any disputes arising from or related to
  Purchaser’s purchase of Tickets hereunder or any relationship or dispute
  between . . . Purchaser and [Event Entertainment].” (Id. at 4.)

     2. Legal Standard
        Arbitration is a matter of contract, thus the “interpretation of an
  arbitration agreement is generally a matter of state law.” Stolt-Noelsen S.A. v.
  AnimalFeeds Int’l Corp., 559 U.S. 662, 681 (2010). But the Federal Arbitration
  Act (FAA) “requires courts to enforce [arbitration agreements] according to their
  terms.” Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 66 (2010). Section 2 of
  the FAA provides that written provisions that evidence an intent to settle a
  controversy by arbitration are “valid, irrevocable, and enforceable” except
  where grounds “exist at law or in equity” to revoke the contract. 9 U.S.C. § 2.
  Section 3 of the FAA requires that a court—upon motion by a party to an
  action in federal court—stay the action if it involves an “issue referable to
  arbitration under an agreement in writing.” 9 U.S.C. § 3. And if the Court finds
  that the parties are subject to a valid arbitration agreement, the Court “shall
  make an order directing the parties to proceed to arbitration.” 9 U.S.C. § 4.
        These provisions manifest a “liberal federal policy favoring arbitration
  agreements.” Hill v. Rent-A-Center, Inc., 398 F.3d 1286, 1288 (11th Cir 2005)
  (cleaned up). The party opposing the motion to compel arbitration “has the
  affirmative duty of coming forward by way of affidavit or allegation of fact to
  show cause why the court should not compel arbitration.” VVG Real Estate
  Investments v. Underwriters at Lloyd’s, London, 317 F. Supp. 3d 1199, 1204
  (S.D. Fla. 2018) (Bloom, J.) Long standing precedent favors resolving “any
  doubts concerning the scope of arbitrable issues” in favor of arbitration. Moses
  H. Cone Mem. Hosp. v. Mercury Const. Corp., 460 U.S. 1, 24–25 (1983). As
  such, courts “rigorously enforce” arbitration agreements.” Klay v. All
  Defendants, 389 F.3d 1191, 1200 (11th Cir. 2004).
Case 1:20-cv-22495-RNS Document 27 Entered on FLSD Docket 11/23/2020 Page 3 of 7




     3. Analysis
         The Plaintiffs seek to avoid arbitration, arguing that the arbitration
  clause within their ticketing agreements is unconscionable. In support of their
  position, the Plaintiffs (1) insist the 2019 ticket agreement and not the 2020
  ticketing agreement, attached to Event Entertainment’s motion, applies; (2)
  argue the ticketing agreement is a contract of adhesion; (3) maintain the
  arbitration provision was hidden within a maze of fine print; (4) contend the
  ticketing agreement lacked mutuality of obligation; and (5) assert the costs of
  the required arbitration would be prohibitively expensive for the Plaintiffs.
  “Florida unconscionability law require[s] a showing of both procedural and
  substantive unconscionability for a contractual provision to be held
  unconscionable.” Pendergast v. Sprint Nextel Corp., 691 F.3d 1224, 1229 (11th
  Cir. 2012). The Court finds the Plaintiffs’ resistance to arbitration unavailing:
  they have failed to establish either procedural or substantive unconscionability,
  as more fully explained below.
         First, the Plaintiffs have failed to come forward with evidence, as they
  must, that would support their claim that Event Entertainment’s 2019
  ticketing agreement applies to the 2020 Ultra Music Festival. See Gomez v.
  Allied Professionals Ins. Co., 457 F. Supp. 3d 1351, 1357 (S.D. Fla. 2020)
  (Bloom, J.) (“A plaintiff challenging the enforcement of an arbitration agreement
  bears the burden to establish, by substantial evidence, any defense to the
  enforcement of the agreement.”). Instead, the Plaintiffs merely identify, in a
  footnote, a discrepancy between the ticketing agreement they attached to their
  complaint—the 2019 agreement—and the ticketing agreement Event
  Entertainment attaches to its motion—the 2020 agreement. (Pls.’ Resp. at 6
  n.1.) The Plaintiffs then elaborate that they “secured” the copy of the agreement
  upon “which they rely from the Internet Archive’s Wayback Machine” and that
  this “is the only version collected and stored between March 2019 and April
  2020.” (Id.) The Plaintiffs then point out that the version attached to Event
  Entertainment’s motion “is time-stamped March 4, 2020,” which, they
  emphasize, is “after Plaintiffs purchased their tickets.” (Id. (emphasis in
  original).)
         Importantly, the Plaintiffs do not allege they ever actually agreed to the
  terms of the 2019 agreement, rather than the 2020 agreement. Nor do they
  allege, or even speculate, that the 2019 agreement was the version presented to
  them when they purchased their ticket. And, to be sure, it would not even
  make sense for the 2019 agreement to apply to the tickets the Plaintiffs
  purchased for the 2020 event. Indeed, a cursory review of the 2019 agreement
  shows that printed on the upper-left corner of each of its pages is “ULTRA
  musicfestival ® March 29, 30, 31 – 2019.” (Am. Compl. 13-1, 2–6 (emphasis
Case 1:20-cv-22495-RNS Document 27 Entered on FLSD Docket 11/23/2020 Page 4 of 7




  added here).) Further, the second to last page of the 2019 agreement supplied
  by the Plaintiffs references “Historic Virginia Key Beach Park & Miami Marine
  Stadium” as the location of the festival. (Id. at 5.) And the Plaintiffs do not
  otherwise dispute that the 2020 event was to take place at Bayfront Park, in
  downtown Miami, not on Virginia Key, where the 2019 festival was held. Lastly,
  Event Entertainment has supplied a declaration, from Event Entertainment’s
  manager of technology, Jose Torres—that the Plaintiffs have not rebutted—
  which unequivocally establishes that the 2020 ticketing contract provided by
  Event Entertainment applies to the March 2020 event. (Torres. Aff., ECF No.
  24-2, 3–4.) In sum, in light of Event Entertainment’s coming forward with the
  applicable arbitration agreement and establishing the necessary contractual
  relationship between the parties, on the one hand, and the Plaintiffs’ failure to
  carry their burden to rebut that showing, on the other, the Court finds the
  ticketing agreement attached to Event Entertainment’s motion to be the
  controlling contract.
         Second, the Plaintiffs’ argument that they should not be compelled to
  arbitrate because the ticketing agreement is a contract of adhesion fails in that
  it attacks the entire agreement rather than just the arbitration clause itself.
  See Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 445–46 (2006)
  (noting that “unless the challenge is to the arbitration clause itself, the issue of
  the contract’s validity is considered by the arbitrator in the first instance”);
  Jenkins v. First Am. Cash Advance of Georgia, LLC, 400 F.3d 868, 877 (11th
  Cir. 2005) (“If the party’s claims of adhesion, unconscionability, and lack of
  mutuality of obligation pertain to the contract as a whole, and not to the
  arbitration provision alone, then these issues should be resolved in
  arbitration.”) (cleaned up). Accordingly, the Plaintiffs’ contract-of-adhesion
  argument presents no impediment to compelling arbitration and allowing the
  arbitrator to decide that issue or any other issue that goes to the validity or
  enforceability of the ticketing agreement as a whole.
         Third, the Plaintiffs’ remaining argument in support of their procedural-
  unconscionability argument—that the ticketing agreement’s arbitration clause
  is unclear and inconspicuous—fails as well because it is based solely on the
  formatting of the 2019 ticketing agreement. As previously explained, the
  Plaintiffs fail to establish that this version of the agreement, as opposed to the
  2020 version, supplied by Event Entertainment, applies to their ticket
  purchases. And the 2020 version of the agreement has none of the formatting
  issues about which the Plaintiffs complain. Instead the 2020 version (1) was
  available for review in multiple ways for the convenience of all ticket
  purchasers, including the Plaintiffs; (2) was not presented as a single block of
  text; (3) was well organized with clearly labeled numbered provisions and
Case 1:20-cv-22495-RNS Document 27 Entered on FLSD Docket 11/23/2020 Page 5 of 7




  bolded and underlined titles for each separate provision; (4) offset the
  arbitration provision from the remainder of the agreement by adding spacing
  and identifying the relevant sections with the title, “Disputes”; (5) capitalized
  important language within the arbitration provision; and (6) was written using
  easily understood language. (See Ticketing Agmt., ECF No. 14-1, 10–14.) The
  Plaintiffs fail to identify any particular language that they summarily complain
  is not “easily understood” and fail to point to any actual “deceptive sales
  practices” that they allege “magnified” the arbitration clause’s procedural
  shortcomings. (Pls.’ Resp. at 12.) Even more importantly, perhaps, not a single
  Plaintiff even alleges not actually seeing or understanding the arbitration
  clause. In sum, because the Plaintiffs’ gripes focus on the wrong version of the
  ticketing agreement and are wholly unsupported by any specifics, their
  procedural-unconscionability arguments miss the mark.
         Finally, even if the Court found the arbitration clause procedurally
  unconscionable, the Plaintiffs additionally fail to show that it was substantively
  unconscionable. “Substantive unconscionability . . . requires an assessment of
  whether the contract terms are so outrageously unfair as to shock the judicial
  conscience.” Abels v. JPMorgan Chase Bank, N.A., 678 F. Supp. 2d 1273, 1279
  (S.D. Fla. 2009) (King, J.). Here, the Plaintiffs contend the arbitration provision
  is substantively unconscionable because (1) there is a lack of mutuality of
  obligation; and (2) it imposes “substantial costs” on them. (Pls.’ Resp. at 13–
  15.) Neither argument withstands scrutiny.
         To begin with, the Plaintiffs’ lack-of-mutuality argument, like their
  adhesion argument, is misplaced. The Plaintiffs complain that the ticketing
  agreement allows Event Entertainment to unilaterally modify any of the
  contract’s terms. In presenting their argument, however, the Plaintiffs attack
  language in section 1 of the agreement, which, by its terms, is applicable to the
  contract in its entirety—not just the arbitration clause. (Ticket Agmt., ECF No.
  14-1, 10.) As previously explained above, though, a claim that attacks the
  agreement as a whole, and not just the arbitration provision, should be
  resolved through arbitration. Jenkins, 400 F.3d at 877 (holding that a claim of
  “lack of mutuality of obligation [that] pertain[s] to the contract as a whole, and
  not to the arbitration provision alone . . . should be resolved in arbitration”);
  Burks v. Autonomy, Inc., 11-62677-CIV, 2012 WL 13005954, at *4 (S.D. Fla.
  May 15, 2012) (Dimitrouleas, J.) (compelling arbitration because the plaintiff’s
  lack-of-mutuality argument regarding the defendant’s contractual right to
  change the contract terms was an issue to be decided by the arbitrator).
         And, lastly, the Plaintiffs’ protests about the costs of arbitration also fail.
  The Plaintiffs complain that—between the expense of simply initiating
  arbitration proceedings and the travel expenses for Plaintiffs who do not live in
Case 1:20-cv-22495-RNS Document 27 Entered on FLSD Docket 11/23/2020 Page 6 of 7




  Miami—it is cost prohibitive for them to arbitrate their claims. But a party
  seeking to invalidate an arbitration clause on such grounds must “offer
  evidence” of both (1) “the amount of fees he is likely to incur” and (2) “his
  inability to pay those fees.” Musnick v. King Motor Co. of Fort Lauderdale, 325
  F.3d 1255, 1260 (11th Cir. 2003). In an attempt to meet their burden, the
  Plaintiffs provide only that “[t]o simply initiate proceedings through the
  [American Arbitration Association] under its commercial arbitration rules . . .
  costs $750 to $3,5000” and that non-Miami resident Plaintiffs will have to pay
  for travel and lodging to attend arbitration. (Pls.’ Resp. at 14 (emphasis in
  original).) These contentions fall short.
         The Plaintiffs’ estimate of the cost to initiate proceedings is purely
  speculative. The authority to which they cite to support their claim is a single
  AAA webpage that lists the costs for “a la carte services.” But they fail to
  provide any evidence why these particular fees would be applicable to their
  claims. And, indeed, Event Entertainment points out that the ticketing
  agreement arbitration clause provides for the application of the “Consumer
  Arbitration Rules.” (Def.’s Reply at 11.) Under those rules, the Plaintiffs’ filing
  fees would be capped at $200 and Event Entertainment must pay virtually all
  other remaining fees and expenses. (Id.) Further, the Consumer Arbitration
  Rules provide that where, as here, no individual claim exceeds $25,000, the
  dispute “shall be resolved by the submission of documents only/desk
  arbitration,” which would eliminate the Plaintiffs’ concerns about travel costs.
  (Id.) And, lastly, under the Consumer Arbitration Rules, the arbitrator can
  reduce a plaintiff’s fees in the event of financial hardship. (Id.) Regardless,
  though, of which rules apply, the Plaintiffs have simply failed to carry their own
  burden of proving that the expense of arbitration would be cost prohibitive
  which is, ultimately, fatal to their argument. Escobar v. Celebration Cruise
  Operator, Inc., 805 F.3d 1279, 1291 (11th Cir. 2015) (“The party seeking to
  invalidate an arbitration agreement on the ground that arbitration would be
  prohibitively expensive bears the burden of showing the likelihood of incurring
  such costs.”) (cleaned up).

     4. Conclusion
        In sum, in the face of Event Entertainment’s showing that the parties
  agreed to arbitrate their disputes as provided for in the 2020 ticketing
  agreement, the Plaintiffs fail to come forward with any evidence or viable
  argument that that arbitration should not be compelled. On the other hand,
  the Court disagrees with Event Entertainment that, in compelling arbitration,
  the Court should dismiss the Plaintiffs’ case with prejudice. The Plaintiffs have
  pointedly requested a stay rather than dismissal, should the Court compel
Case 1:20-cv-22495-RNS Document 27 Entered on FLSD Docket 11/23/2020 Page 7 of 7




  arbitration. And under section 3 of the FAA, “the court . . . shall on application
  of one of the parties stay the trial.” 9 U.S.C.A. § 3. The Court thus finds a stay
  here mandatory. Further, even if the Court had discretion in choosing between
  dismissal or a stay, it would opt for a stay in this case. In the event the
  arbitrator in this case were to determine that the arbitration agreement here is
  invalid or inapplicable to the parties’ disputes, this case would not be over and
  therefore dismissal, never mind dismissal with prejudice, would be premature.
  Accordingly, the Court grants in part and denies in part Event
  Entertainment’s motion to compel and to dismiss with prejudice (ECF No. 14).
         As such, the Court orders the parties to submit their disputes to
  arbitration. This case is stayed pending arbitration and the Court orders the
  Plaintiffs to advise the Court once the arbitration is terminated or the claims at
  issue are otherwise resolved. In the meantime, the Clerk is directed to
  administratively close this case.
        Done and ordered, in Miami, Florida, on November 23, 2020.

                                              _______________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
